Order entered August 21, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00221-CR
                                       No. 05-13-00222-CR
                                       No. 05-13-00240-CR
                                       No. 05-13-00251-CR

                              VICTOR JOEL SUAREZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
      Trial Court Cause Nos. F09-41419-K, F06-45426-K, F06-45427-K, F12-71456-K

                                             ORDER
        Appellant has appealed the trial court’s judgments of convictions in the above cases.

The appeals in cause nos. 05-13-00221-CR, 05-13-00222-CR, and 05-13-00240-CR are from

judgments adjudicating guilt that reflect a sentencing date of January 31, 2013. The appeal in

cause no. 05-13-00251-CR is from the trial court’s judgment following a jury trial and shows a

sentencing date of January 30, 2013. The clerk’s records have been filed in all of the cases, but

the reporter’s records have not been filed in any of the cases. On August 7, 2013, Janice Garrett

filed a request for an extension of time to file the reporter’s record. The request included the trial

court number for cause no. 05-13-00251-CR, but had the wrong appellate number on it. The
extension request was filed in cause nos. 05-13-00221-CR, 05-13-00222-CR, and 05-13-00240-

CR, but was not filed in cause no. 05-13-00251-CR. It appears that all of these cases will share

at least part of the reporter’s record and should be on the same schedule for record and briefing

purposes.

       Accordingly, we VACATE the August 13, 2013 order granting Ms. Garrett an extension

of time to file the reporter’s record. This is now the order of the Court.

       We DIRECT the Clerk of this Court to designate these four cases as companion cases on

the Court’s case management system.

       We GRANT Ms. Garrett’s August 7 and 8, 2013 extension requests to the extent that we

ORDER Ms. Garrett to file, within FORTY-FIVE DAYS of the date of this order, the complete

reporter’s records for all four of these cases, including: (1) original plea proceedings; (2) any

intervening hearings; (3) the jury trial; (4) the adjudication hearing; and (5) all exhibits admitted

into evidence at each of these proceedings. Because the records for these appeals are already

more than two months overdue, no further extensions will be granted absent a showing of

extraordinary circumstances. If the complete reporter’s records for all of the cases are not filed

within the time specified, we will order the trial court to make findings in accordance with the

Texas Rules of Appellate Procedure.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Janice

Garrett, official court reporter, Criminal District Court No. 4, and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE